DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/18/2022 has been entered.  Claims 12-22 are pending in the application.  Claims 1-11 are cancelled.

Election/Restrictions
Claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 20-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
The power fluid passage, the power fluid line, the counterbalance fluid passage, the counterbalance fluid line, the counterbalance fluid chamber, the well fluid intake chamber, and the well fluid outflow chamber, as claimed in Claim 12; the specification does not assign the features/elements element number, but instead only uses generic terms such as passage or chamber to describe each of the element numbers; as such, it is not clear which element numbers in the specification refer to which features/elements in the drawings; simply labeling the respective element numbers in the specification with the terms used in the claim language will overcome this objection
The power fluid chamber, as claimed in Claim 13; the specification does not assign the features/elements element number, but instead only uses generic terms such as passage or chamber to describe each of the element numbers; as such, it is not clear which element numbers in the specification refer to which features/elements in the drawings; simply labeling the respective element numbers in the specification with the terms used in the claim language will overcome this objection
The well vent chamber(s), as claimed in Claim 17; the specification does not assign the features/elements element number, but instead only uses generic terms such as passage or chamber to describe each of the element numbers; as such, it is not clear which element numbers in the specification refer to which features/elements in the drawings; simply labeling the respective element numbers in the specification with the terms used in the claim language will overcome this objection
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 368.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-22 are objected to because of the following informalities:
Claim 12, Line 10, the term “one or more vents” should read --one or more well fluid intake chamber vents--; this prevents possible antecedent basis issues with each mention of the term “vent” or “vents” in the rest of the claims
Claim 12, Line 20, the term “one or more vents” should read --one or more piston vent chamber vents--; this prevents possible antecedent basis issues with each mention of the term “vent” or “vents” in the rest of the claims
Claim 13, Lines 3-5, the limitation “wherein the piston is configured such that power fluid within the power fluid chamber acts against an area of the piston in a direction of downward movement of the piston” should read --wherein the piston is configured such that power fluid within the power fluid chamber acts against an area of the piston causing the piston to move 
Claim 14, should read --The pumping apparatus of Claim 12, wherein the piston is configured such that counterbalance fluid within each of the one or more piston vent chambers is configured to act against an area of the piston causing the piston to move 
Claim 15, should read --The pumping apparatus of Claim 14, wherein the piston is configured to move in an upward direction when a first sum of forces is greater than a second sum of forces; whereas the first sum of forces is comprised of a force generated by counterbalance fluid in each of the one or more piston vent chambers acting against the piston well fluid in the well fluid outflow chamber acting against the piston; and whereas the second sum of forces is comprised of a force generated by the power fluid in the power fluid chamber acting against the piston well fluid in the well fluid intake chamber acting against the piston
Claim 17, Line 3, the term “one or more vents” should read --one or more well vent chamber vents--; this prevents possible antecedent basis issues with each mention of the term “vent” or “vents” in the rest of the claims
Claim 19, Line 2, the phrase “within pumping apparatus” should read --within the pumping apparatus--
Claim 20, should read --A method for pumping fluid, comprising: introducing [[a]] the power fluid into the power fluid chamber of the pumping apparatus of Claim 13lowers the piston,opens the second check valve, and displaces well fluid in the well fluid outflow chamber through the second check valve.--; this clarifies which fluid is being claimed, since multiple fluids are defined in the claims, and clarifies grammatically confusing language
Claim 21, should read --The method of Claim 20, further comprising facilitating the flow of counterbalance fluid through the counterbalance fluid passage and into the counterbalance fluid chamberraises the pistoncloses the second check valveopens the first check valveand the well fluid is drawn into the well fluid outflow chamber from the well fluid intake chamber.--; this clarifies which fluid is being claimed, since multiple fluids are defined in the claims, and clarifies grammatically confusing language
Claim 22, should read --The method of Claim 21, wherein facilitating the flow of counterbalance fluid through the counterbalance fluid passage and into the counterbalance fluid chamber comprises decreasing a pressure of the power fluid in the power fluid chamber.--; this clarifies which fluid is being claimed, since multiple fluids are defined in the claims
Appropriate correction is required.

Allowable Subject Matter
Claims 12-22 are allowed.
As to Claim 12, the prior art of record teaches a fluid actuated well pump utilizing a power fluid, a counterbalance fluid and well fluid but does not teach each of the limitations of Claim 12.  The closest art of record is Tebbetts (U.S. Patent 2,726,605).  The Tebbetts bottom block can be interpreted as any of Tebbetts 17, 37, or the transverse section of 13 upon which valve 14 sits.
If the bottom block is Tebbetts 17, the well fluid outflow chamber has to be either 1) Tebbetts 16 or 2) Tebbetts 42.  1) If the well fluid outflow chamber is Tebbetts 16, the well fluid outflow chamber 16 is not between the well fluid intake chamber (either 42 or the volume between 13/37/17) and the bottom block 17.  The well fluid outflow chamber is below both of the possible well intake fluid chambers.  2) If the well fluid outflow chamber is 42, the well fluid outflow chamber 42 only receives well fluid when the first check valve 14 is closed.  This is accomplished by moving the piston 35 down, reducing the volume of chamber 16, which will close first check valve 14 and open second valve 60.
If the bottom block is Tebbetts 37, the well fluid outflow chamber has to be Tebbetts 42.  As such, the well fluid outflow chamber 42 only receives well fluid when the first check valve 14 is closed.  This is accomplished by moving the piston down, reducing the volume of chamber 16, which will close first check valve 14 and open second valve 60.
If the bottom block is the transverse section of 13 upon which valve 14 sits, the well fluid outflow chamber can be Tebbetts 16.  This would allow the well fluid outflow chamber 16 to receive well fluid when the first check valve 14 is open.  However, then the bottom block will not have the second check valve 60, as claimed.  It will have the first check valve 14.
None of these interpretations of Tebbetts teaches each of the limitations of Claim 12.  It would not be obvious to one of ordinary skill in the art to modify Tebbetts without significant structural modification.  Therefore, Claim 12, is neither anticipated nor made obvious by the prior art of record.
Claims 13-22 depend on Claim 12, so are also allowed.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jordan (2005/0249613), Holland (4,880,363), and Mohnkern (2,837,029) each teach fluid actuated pumps where fluid acts on both sides of piston faces.
This application is in condition for allowance except for the following formal matters: see the drawing claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746